Citation Nr: 0503789	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  99-06 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971 and from November 21, 1990, to March 28, 1991.  The 
veteran also had service in the National Guard between his 
first and second periods of active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  The veteran's claims were 
remanded in December 2000 and July 2003 for additional 
development.  The case now returns to the Board for appellate 
review. 

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at 
Washington, D.C., in July 2000; a transcript of that hearing 
is associated with the claims file.


FINDINGS OF FACT

1.  Asthma, hearing loss, and hypertension clearly and 
unmistakably existed prior to the veteran's second period of 
active service, were not the result of disease or injury 
incurred or aggravated during his first period of active 
service or during his active duty for training for the 
National Guard, and hypertension was not manifested within 
one year of discharge from his first period of active 
service.

2.  There is no clear and unmistakable evidence that asthma 
or hypertension permanently increased in severity during the 
veteran's second period of active service.  

3.  The veteran's hearing loss permanently increased in 
severity during the veteran's second period of active 
service.

4.  A cardiovascular disability did not preexist the 
veteran's second period of active duty and was not shown in 
service, nor is there any competent medical evidence 
demonstrating a current cardiovascular disability or relating 
a cardiovascular disability to a disease or injury which had 
its onset in, or is otherwise related to, service.


CONCLUSIONS OF LAW

1. Asthma, hearing loss, and hypertension clearly and 
unmistakably preexisted the veteran's entry into his second 
period of active duty military service, and the presumption 
of soundness is rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(b) (2004).

2.  Asthma was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004). 

3.  Hearing loss was aggravated by the veteran's active duty 
military service.  
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2004).

4.  Hypertension was not incurred in or aggravated by the 
veteran's active duty military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2004).

5.  A cardiovascular disability was not incurred in or 
aggravated by the veteran's active duty military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from October 1969 to May 
1971 in the United States Army.  He also served on active 
duty from November 21, 1990, to March 28, 1991, in the United 
States Army National Guard, with service in Southwest Asia 
from January 8, 1991, to January 25, 1991.  The veteran also 
had over nine years of inactive service in the Army National 
Guard between his first and second periods of active service.  
The veteran was finally discharged from the Army National 
Guard in December 1992 and the Maryland National Guard 
indicated that the veteran had no bar to reenlistment.

A.	Hearing Loss

The veteran's service medical records reflect that on his 
August 1969 induction examination audiometer readings were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
/
5
LEFT
15
5
15
/
35

At the time of the veteran's May 1971 separation examination, 
his hearing was recorded as 15/15 in the right and left ears 
when tested with a whispered voice.  

Audiometer readings in November 1985 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
30
65
70
LEFT
0
10
60
75
70

It was noted at such time that the veteran had defective 
hearing.  

Audiometer readings in December 1985 were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
35
70
70
LEFT
0
0
0
0
0

Audiometer readings at the veteran's periodic National Guard 
examination in August 1989 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
85
80
LEFT
20
20
85
85
95

Such examination noted that the veteran was exposed to an 
explosion of a tire mold.  It was recorded that his right ear 
had moderate hearing loss at 2000 Hertz and marked hearing 
loss at 3000 Hertz, 4000 Hertz, and 6000 Hertz.  Regarding 
his left ear, the veteran had marked hearing loss at 2000 
Hertz, 3000 Hertz, 4000 Hertz, and 6000 Hertz.  It was 
ordered that his hearing be re-checked.

Re-checked audiometer readings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
85
85
LEFT
15
20
95
100
100



On an audiological evaluation in March 1991, coincident with 
the veteran's discharge from active duty, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
55
80
80
LEFT
15
20
75
90
90

Such evaluation reflects that the veteran had subjective 
complaints of difficulty hearing.  It was noted that his 
complaints were negative for tinnitus and vertigo, but 
positive for sinuses, noise exposure to weapons, medications 
for high blood pressure, and surgery on his inner ear.  The 
assessment was that the veteran's hearing in his right ear 
was within normal limits from 250 Hertz to 1500 Hertz, but he 
had moderate to severe sensorineural hearing loss from 2000 
Hertz to 8000 Hertz.  His hearing in his left ear was within 
normal limits from 250 Hertz to 1000 Hertz, but he had mild 
to profound sensorineural hearing loss from 1500 Hertz to 
8000 Hertz.  Speech recognition was good in both ears with no 
rollover.  

On a November 1997 audiological evaluation performed at the 
Clarksburg VA Medical Center, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
70
90
95
LEFT
20
40
90
100
100+

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 64 percent in the left ear.  
Severe to profound sensorineural hearing loss above 1500 
Hertz was diagnosed.  In April 2001 VA records demonstrate 
that the veteran had mild to profound sensorineural hearing 
loss in both ears.  

At the veteran's October 2001 VA audiological examination, it 
was recorded that he had hearing aids since 1999.  His 
situation of greatest difficulty was hearing people speaking.  
It was noted that following the veteran's first period of 
active duty, he had several jobs, to include working as a 
truck driver, pipeline worker, salvage yard worker, and meat 
cutter/butcher.  The veteran stated that he had no noise 
exposure during any of those jobs.  It was noted that 
tinnitus was present and the veteran indicated that he first 
noticed it in the early 1970's.  He stated that he could not 
tell if his tinnitus was unilateral or bilateral, but he 
heard it in the midline of his head and such was recurrent.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
70
90
105
LEFT
25
35
95
>110
>110

The pure tone thresholds averaged 71.25 decibels in the right 
ear and the average for the left ear could not be calculated 
due to the no responses at 3000 Hertz and 4000 Hertz.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 80 percent in the left ear.  The 
examiner diagnosed normal sloping to a profound sensorineural 
hearing loss bilaterally. 

Upon reviewing the claims file, the examiner noted that the 
veteran's induction audiogram, dated in 1969, revealed right 
ear hearing within normal limits, but showed hearing loss at 
4000 Hertz and 6000 Hertz at a mild to moderate level in the 
left ear.  As such, the examiner stated that the veteran had 
some left ear hearing loss prior to his induction in the Army 
in 1969.  The examiner also observed the 1985 audiogram 
demonstrating the right ear sloping from a mild to moderately 
severe sensorineural hearing loss and the left ear sloping 
from mild to severe loss.  The examiner stated that somewhere 
between 1969 and 1985, the right ear acquired all of its 
hearing loss and the left ear was aggravated more so.

In response to whether there was an increase in the severity 
of the veteran's hearing loss during his second period of 
service, from November 1990 to March 1991, the examiner noted 
a 1991 audiogram revealing that the veteran's hearing had 
decreased bilaterally since the 1985 audiogram.  The examiner 
stated that this part of the hearing decrease was not 
military related since the veteran was not in the military 
from 1985 to 1990; however, he was in the National Guard 
during that time, but such was not active duty service.  The 
examiner also indicated that some of the hearing loss during 
such time period could be due to National Guard service if 
the veteran was not wearing hearing protection while firing 
weapons on the firing range or maybe due to some of the 
veteran's civilian work. 

The examiner indicated that noise-induced hearing loss did 
not have a natural progression unless one is continually 
exposed to noise, and since the veteran was not yet 60 years 
old, such hearing loss was not due to presbycusis.  The 
examiner stated that the veteran's hearing loss was due to 
noise exposure, although it was hard to determine what was 
military related and what was related to the veteran's 
civilian work.

The examiner concluded that it was obvious that the veteran 
had noise-induced hearing loss since he was not yet 60 years 
old.  The examiner then stated that since the veteran had 
hearing loss in his left ear prior to induction to the Army 
in 1969, the veteran had noise exposure outside of the 
military.  The examiner opined that most of the veteran's 
hearing loss is due to his work outside of the military, 
leaving possibly a quarter of his hearing loss due to 
military service. 

B.	Asthma, Hypertension, and Cardiovascular Disability

Service medical records from the veteran's first period of 
active service reveal complaints of cold symptoms.  A June 
1970 medical record reveals that the veteran had been feeling 
anxious since being ambushed in Vietnam four weeks 
previously.  The veteran's May 1971 separation examination, 
to include clinical evaluation, was negative for complaints 
or diagnoses regarding asthma, hypertension, and a 
cardiovascular disability.  

An August 1987 statement from Dr. C., a civilian physician, 
contained in the veteran's service medical records, reveals 
that he was taking medication for hypertension and his blood 
pressure, at that date, was 120/80.  Blood pressure readings 
in September 1987 were 140/96 and 150/98 following exercise 
and physical training.  A medical record dated in September 
1987 reveals that one year previously, the veteran had 
difficulty sleeping, was irritable, and was lethargic.  As a 
result, he saw his family physician.  At that time, he was 
diagnosed with high blood pressure and began medication.  It 
was noted that the veteran was never hospitalized due to high 
blood pressure or a heart condition.  Additional records 
dated in September 1987 show readings reflecting high blood 
pressure.

An August 1989 cardiovascular risk screening revealed that 
the veteran's blood pressure was 120/82, his 
electrocardiogram (ECG or EKG) was within normal limits, his 
serum cholesterol was 205, and his fasting blood sugar was 95 
mg/dl.  His risk index was recorded as 1.3% and as such was 
less than 7.5%, his collective risk factors did not exceed 
primary screen limits.  Therefore, the document reflects that 
the veteran should be cleared for the Army's Physical Fitness 
Training and Testing Program.  The veteran was advised in a 
September 1989 memorandum that his cardiovascular risk 
factors were low.  

At the veteran's periodic National Guard examination in 
August 1989, it was noted that the veteran had hypertension 
for the prior 20 years and was on medication.  An 
electrocardiograph also performed in August 1989 was normal. 

In early January 1991, the veteran was seen for complaints of 
cold symptoms lasting three days.  It was noted that he had a 
history of bronchitis.  The assessment was bronchitis versus 
cold symptoms.  

An affidavit from a fellow service member reveals that, while 
serving in Saudi Arabia in January 1991, the veteran 
approached him, passed out, and started choking.  The service 
member stated that he checked the veteran for any 
obstructions in his airway and found none.  When the veteran 
passed out completely with no pulse, respiration, or 
heartbeat, the service member performed cardiopulmonary 
resuscitation.  At that point, the veteran shot up and 
started choking and spitting up.  An ambulance was called and 
the veteran was removed from the area.  The service member 
stated that he was later notified that the veteran was 
claustrophobic and had asthma.  The service member was 
notified that the veteran apparently had an inhaler in his 
pocket, but he could not reach it in time. 

On January 18, 1991, the veteran again complained of 
shortness of breath.  It was noted that he had a history of 
asthma.  His blood pressure was 122/78.  He complained of 
tightness mid-chest and had audible wheezing as well as 
bilateral rhonchi in his lungs.  The impression was asthma.  
The veteran's chest X-ray revealed, in relevant part, that 
his heart was within normal limits and the impression was 
that bronchitis could not be excluded.  Medical records 
reveal that the veteran had difficulty with his mask and it 
was determined that his asthma was exacerbated by the mask.  
Also on January 18, 1991, it was recorded that the veteran 
had a blood pressure of 150/100.  He had bilateral wheezes 
and bibasilar rales.  Later in the day, the veteran's blood 
pressure was 138/84.  

On January 19, 1991, the veteran complained that his chest 
was tight and that he nearly lost his breath.  Objectively, 
it was noted that the veteran suddenly sat up in his bed from 
a sound sleep, gasping for air, with his hand on his chest, 
and audible wheezing.  He had a dry, tight cough.  The 
assessment was shortness of breath secondary to asthma.  
Other January 19, 1991, blood pressure readings were 148/92 
and 126/84.  Later in the day, the veteran complained of 
continued dyspnea and that he was unable to sleep as he was 
fearful of further mask-wearing.  Objectively, the veteran 
had scattered rhonchi and a frequent dry cough.  The 
assessment was continued bronchospasm with anxiety.  The 
veteran also complained of some tightness in his chest and 
had blood pressure readings of 130/80, 140/90, and 138/90.  
On January 20, 1991, the veteran had a blood pressure reading 
of 110/64 and it was recorded that he had less wheezing and 
was moving air better, but still had tightness in upper 
lungs.  His cough persisted, but was non-productive, and he 
had some anxiety. 

A Physician's Discharge Note from Walter Reed Army Medical 
Center reflects that the veteran was admitted in January 1991 
and discharged in February 1991 for a principal diagnosis of 
hypertension.  

A February 1991 medical record reflects a blood pressure 
reading of 120/80.  It was recorded that the veteran had a 
chief complaint of asthma and noted dyspnea with exertion.  
The record shows that the veteran was recently discharged 
from Walter Reed Army Medical Center as an air evacuation 
from Saudi Arabia on January 18, 1991, with respiratory 
arrest in MOPP Gear 4.  It was noted that the veteran could 
not tolerate climbing stairs.  Physical examination was 
grossly within normal limits and the veteran was in no 
apparent distress at rest.  His chest examination was 
positive for wheezing, but he had cardiac regular rhythm and 
rate.  The assessment was dyspnea with exertion and wheezing.  

An Emergency Care and Treatment medical record dated February 
12, 1991, shows an assessment/diagnosis of dyspnea.  It was 
recorded that the veteran was wheezing and that his past 
medical history was positive for hypertension and high 
cholesterol.  A Radiologic Consultation Request/Report 
reflects that on January 18, 1991, in Saudi Arabia, the 
veteran had respiratory arrest in MOPP gear and a history of 
bronchial asthma as a child.  The veteran's chest X-ray 
revealed no significant abnormalities.  An Internal Medicine 
Consultation Sheet reveals that following the veteran's 
respiratory arrest in Saudi Arabia, he was evacuated to 
Walter Reed Army Medical Center and had normal pulmonary 
function tests.  It was noted that the veteran also was on 
medication for hypertension.  Upon physical examination, the 
veteran's lungs were clear.  The impression was that there 
was no evidence of significant ischemic heart disease. 

A treadmill exercise stress test performed in February 1991 
revealed that the veteran had a resting EKG of normal sinus 
rhythm.  During the stress test, the veteran had no chest 
pain.  His control heart rate was 68 with blood pressure of 
140/90.  At three minutes, he had a heart rate of 107 and 
blood pressure of 140/70.  At six minutes, the veteran's 
heart rate was 146 and his blood pressure was 150/90, and, at 
nine minutes, his heart rate was 176 and his blood pressure 
was 170/80.  At rest plus two, the veteran's heart rate was 
107 and his blood pressure was 160/80.  At rest plus four, 
his heart rate was 92 with a blood pressure of 150/80, and at 
rest plus six, the veteran's heart rate was 88 and his blood 
pressure was 130/84.  It was recorded that the veteran's 
responses to the stress test included a heart rate of 176 and 
a blood pressure reading of 170/80.  His rhythm was sinus 
tachycardia.  The physician's interpretation was that the 
veteran complained of fatigue and leg cramps.  He had no 
ischemic changes and infrequent "PVCs."  The veteran passed 
the test.  

Treatment records from the Clarksburg VA Medical Center, 
dated March 1996 to June 2002, reveal April 1996 and August 
1996 diagnoses of hypertension.  September 1996 and October 
1996 ECGs revealed normal sinus rhythm.  A November 1996 
pulmonary function test revealed an interpretation of normal 
spirogram with no change with inhaled bronchodilator.  A 
February 1997 ECG revealed sinus bradycardia with occasional 
premature artrial complexes, but was otherwise normal.  Also, 
in February 1997, the veteran had a diagnosis of asthmatic 
bronchitis.  A May 1997 treatment note reveals a history of 
hypertension.  In October 1997, the veteran had a diagnosis 
of exacerbation of asthma secondary to sinusitis with 
allergic component.  In December 1997, the veteran was 
diagnosed with asthmatic bronchitis and sinusitis.  A January 
1998 record shows complaints of increased shortness of breath 
and wheezing.  The impression was reactive airways and 
asthma.  A September 2000 note shows an assessment of 
hypertension under fair control and chronic obstructive 
pulmonary disease with normal spirogram.  In January 2001 it 
was noted that the veteran had hypertension and occasional 
shortness of breath with asthma.  An April 2001 record shows 
a past medical history of tobacco use, hyperlipidemia, 
chronic bronchitis, and hypertension.  

An August 2001 record reflects that the veteran was evaluated 
for probable exercise-associated bronchial asthma.  It was 
noted that the veteran had a cardiopulmonary stress test in 
April 2001 which showed negative cardiac portion, but 
preexisting mild airways obstruction with post-exercise 
deterioration in spirometry.  By way of history, the veteran 
indicated that he first had asthma while serving in the 
Persian Gulf.  The assessment was bronchial asthma with 
exercise component.  Hypertension, treated, was also noted.  
A February 2002 treatment note reflects a normal spirogram 
and also indicates an assessment of bronchial asthma.  A May 
2002 record shows diagnosis of hypertension, well-controlled, 
and asthma.  Bronchial asthma was also assessed in June 2002. 

Private medical records from Doctors' Quick Care, dated 
January 1998 to November 1999, reflect that chest X-rays 
taken in January 1998, December 1998, February 1999, and 
April 1999 were normal and did not show cardiopulmonary 
disease.  A November 1999 treatment note shows the veteran 
had a history of wheezing and the impression was no acute 
findings and interstitial prominence identified.  Such 
records also reflect treatment for bronchitis and chronic 
obstructive pulmonary disease. 

In October 2001 the veteran was afforded heart, hypertension, 
and respiratory VA examinations.  The examiner indicated that 
the veteran's claims file was thoroughly reviewed in 
conjunction with such examinations.

Regarding the veteran's asthma, the examiner noted that the 
veteran stated that he had bronchial pneumonia and bronchitis 
multiple times prior to his return to active duty in 1990, 
and he had received an inhaler to use just during active 
bronchitis symptoms.  Otherwise, the examiner noted, that the 
veteran had no complaints of shortness of breath even with 
exertion.  While in the Persian Gulf, the veteran experienced 
an episode of acute shortness of breath while in isolation 
gear and actually had a syncopal episode.  Following such 
incident, the veteran had a negative cardiac workup at that 
time and was discharged in February 1991 with no diagnosis of 
asthma.  His discharge diagnoses were hypertension and sinus 
congestion.  The examiner also noted a January 1991 record 
from Walter  Reed Hospital indicating that the veteran 
reported that he had seen a civilian pulmonologist with the 
diagnosis of asthma two years prior to his admission and was 
prescribed a beta-agonist at that time.  The veteran stated 
that his symptoms were well-controlled until the Persian Gulf 
where he complained of increased shortness of breath and 
wheezing with light exercise that was intensely worse with 
mouth gear.  The examiner noted that the veteran was in the 
National Guard prior to re-entry into active duty for Persian 
Gulf and exams dated from 1985, 1986, and 1989 revealed no 
respiratory problems or complaints.  

It was also recorded that the veteran had a pulmonary 
function test after active duty, in November 1996, and had a 
normal spirogram and no change with inhaled bronchodilators.  
The veteran's cardiopulmonary stress test in April 2001 
revealed moderate airway obstruction pre-exercise, but he had 
an excellent response to inhaled bronchodilator.  It was 
noted that these findings were consistent with exercise 
associated bronchoconstriction.  Reviewing the veteran's 
progress notes, the examiner noted that he was diagnosed with 
asthma in 1995 and did not use inhalers regularly until April 
2001.  

The veteran complained of a productive cough for white sputum 
most often and occasionally yellow sputum and night sweats.  
He denied hemoptysis as well as malignancy and his weight 
appeared stable.  The veteran also complained of 
hypersomnolence and dyspnea.  He stated that his dyspnea was 
seasonal, worse in the spring and fall, and was triggered by 
certain scents, but otherwise was exertional in nature.  He 
stated that he could comfortably climb two flights of stairs, 
but was short of breath on the third flight.  The veteran 
indicated that he could walk on flat ground for long 
distances as long as he did not walk briskly.  

Upon physical examination, respirations appeared non-labored 
and the veteran's lungs were clear bilaterally to 
auscultation.  A nonproductive cough was noted infrequently 
while the veteran was in the office.  Also, the veteran used 
his albuterol inhaler within the first few minutes of the 
examination.  He stated that there was a scent in the room 
that triggered shortness of breath.  He had equal chest 
expansion and did not use accessory muscles with breathing.  
There was no clubbing or cyanosis.  Spirometry showed mild 
restrictive defect.  There was a very marked improvement 
after the veteran inhaled bronchodilators.  The spirometry 
suggested bronchial asthma.  

The examiner diagnosed bronchial asthma with exercise 
component.  The examiner stated that the exact time of onset 
was undeterminable; however, based upon the veteran's 
history, the veteran did have asthma prior to his return to 
active duty in 1990.  The examiner specifically noted that 
the veteran indicated that he was prescribed albuterol 
inhalers to use as needed for bronchitis.  According to the 
literature, the frequency of asthma symptoms is variable.  
Some patients may suffer nearly continuous symptoms while 
others have infrequent, brief attacks.  Precipitants of 
asthma include exercise, upper respiratory tract infections, 
rhinitis, sinusitis, post-nasal drip, aspiration, 
gastroesophageal reflux, changes in the weather, and stress.  
Exposure to environmental tobacco smoke also increases asthma 
symptoms and the need for medications and reduces lung 
function.  The examiner stated that the veteran experienced 
an exacerbation of asthma symptoms during 1990-1991 secondary 
to exposure to burning oil and other environmental irritants.  
After returning from the Gulf War and in the absence of 
environmental irritants, the veteran returned to his 
baseline.  The veteran had a normal pulmonary function test 
in 1996 with no response to bronchodilators and he did not 
start using inhalers on a continuous basis until April 2001 
after an abnormal pulmonary function test that demonstrated 
bronchial asthma with exercise component. 

Regarding the veteran's hypertension, the veteran stated that 
his initial diagnosis and treatment was provided by Dr. S. in 
1986.  The veteran indicated that symptoms of hypertension 
included headaches and irritability.  It was noted that he 
was currently on medication for his hypertension.  At the 
examination, the veteran's blood pressure readings were: 
149/86, 130/90 in the left arm, and 134/90 in the right arm.  
It was noted that a May 2001 chest X-ray revealed that the 
heart was not enlarged, but there was chronic obstructive 
pulmonary disease and a small right mid-lung scar.  There was 
also a small granuloma in the left upper lobe.  Upon physical 
examination, the veteran's heart had regular rate and rhythm 
without a murmur.  Dorsalis pedis pulses and radial pulses 
were two plus bilaterally.  The examiner noted blood pressure 
readings contained in the claims file.  Hypertension was 
diagnosed and the examiner opined that there was not an 
increase in the severity of the veteran's hypertension beyond 
the natural progression of the disease process during 1990 
and 1991.  

Regarding the veteran's cardiovascular disability, he denied 
chest pain, but did express exertional shortness of breath 
with fatigue.  He stated that he had postural light-
headedness, but denied history of myocardial infarction, 
congestive heart failure, rheumatic heart disease, or any 
cardiac testing or surgery.  The veteran had no current 
treatment for heart disease with the exception of baby 
aspirin every day as prophylaxsis.  It was noted that he had 
no documented heart disease in the current record.  The 
examiner observed that the veteran's exercise stress test in 
April 2001 revealed no chest pain or EKG changes suggestive 
of myocardial ischemia during the stress test or during the 
recovery phase and was determined to be a negative cardiac 
stress test.  It was also noted that an ECG performed in 
April 2001 revealed that left ventricle function appeared to 
be normal although apex was not well seen.  Aortic and mitral 
valves opened normally and there was no effusion.  Doppler 
revealed no obvious abnormalities.  A May 2001 EKG revealed 
normal sinus rhythm.  The examiner concluded that the veteran 
did not have coronary artery disease.  The examiner stated 
that the veteran did not have a cardiovascular disorder in 
addition to his hypertension, as evidenced by diagnostic 
testing.  The examiner acknowledged that the veteran 
indicated that his claim stemmed from his 'heart stopping' 
while in isolation attire, which the examiner indicated that 
such appeared to be related to asthma.  The examiner also 
noted that the veteran was worked up after the incident with 
no significant findings and there was no current evidence of 
heart disease. 

Analysis

Veterans Claims Assistance Act (VCAA) 

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original claim for service connection in November 1997 and 
the RO's initial unfavorable decision was issued in April 
1998, prior to the enactment of the VCAA.  In Pelegrini II, 
the Court clarified that where notice was not mandated at the 
time of the initial RO decision it was not error to provide 
remedial notice after such initial decision.  See id. at 120-
123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in April 2004, the veteran's service 
connection claims were readjudicated and a supplemental 
statement of the case was provided to the veteran in October 
2004, such that he had the opportunity to respond to the RO's 
remedial VCAA notice prior to the appeal reaching the Board.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in April 
2004 informed him that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The April 2004 letter advised the 
veteran that VA was responsible for getting relevant records 
from any Federal agency, to include medical records from the 
military, from VA hospitals, and from the Social Security 
Administration.  The veteran was informed that VA was 
requesting personnel records from the Maryland National Guard 
and service medical records from the National Personnel 
Records Center.  The letter also stated that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, to include records from State or local 
governments, private doctors and hospitals, or current and 
former employers.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The April 2004 letter informed the veteran that he 
must give VA enough information regarding his records so that 
VA can request such records from the appropriate facility.  
He was advised that it was his responsibility to ensure that 
VA received all requested records that are not in the 
possession of a Federal agency.    

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The April 2004 letter advised the 
veteran that if he had any evidence in his possession that 
pertains to his claims, he should send it to VA. 

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the appellant must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The veteran has also been afforded VA examinations for the 
purpose of adjudicating his service connection claims.  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.


Service Connection Claims

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other "than dishonorable."  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of inactive duty for 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The Court 
has interpreted the provisions of 38 U.S.C.A. § 101(24) as 
meaning that active duty for training will not be considered 
"active military, naval or air service" unless the claimant 
has previously established service connection for a 
disability incurred in such service.  Mercado-Martinez v. 
West, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. at 
469-70; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 
3.304(b) (2004).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306 (2004).  

Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened. Crowe v. Brown, 7 Vet. App. 238, 247-
48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).

The veteran contends that while serving on active duty in 
Saudi Arabia in January 1991, he had a respiratory incident 
when he could not breathe with his chemical suit, MOPP Gear 
4, on.  He states that he lost consciousness and was 
evacuated out of Saudi Arabia as a result of the incident.  
The veteran claims that during the incident, his heart 
stopped.  As a result, he states that he either developed or 
aggravated his asthma, aggravated his hypertension, and 
developed a cardiovascular disability.  Additionally, the 
veteran contends that as a result of his military service, he 
aggravated or incurred a hearing loss disability.  As such, 
he claims that service connection is warranted for asthma, 
hearing loss, hypertension, and a cardiovascular disability.

A.	Asthma

As an initial matter, the Board notes that the veteran does 
not allege, nor does the record reflect, that the veteran is 
entitled to service connection for asthma based on his first 
period of active duty or his active duty for training in the 
National Guard.  Specifically, the Board observes that the 
veteran's service medical records from his first period of 
active duty service are negative for asthma and there is no 
evidence demonstrating that the veteran incurred or 
aggravated asthma while serving on active duty for training 
with the National Guard. 

Although the veteran clearly has a current diagnosis of 
bronchial asthma, the Board finds that the evidence in this 
case does not support the veteran's assertion that his 
current asthma is related to his second period of active 
military service.  In this case, the presumption of soundness 
applies because there is no entrance physical examination.  
However, the Board finds that the veteran had asthma prior to 
entering service in 1990.  In this regard, the Board notes 
that when the veteran was seen in early January 1991 for cold 
symptoms, he indicated that he had a history of bronchitis.  
The affidavit contained in the veteran's service medical 
records describing the incident with the chemical suit 
includes that fact that the veteran had an inhaler in his 
pocket, but could not reach it in time.  Also, after such 
incident, treatment notes indicate a history of asthma.  
Additionally, at his October 2001 VA examination, the veteran 
stated that he had bronchial pneumonia and bronchitis 
multiple times prior to his return to active duty in 1990, 
and that he had received an inhaler to use during active 
bronchitis symptoms.  Moreover, the October 2001 VA examiner 
stated that based upon the veteran's history, he did have 
asthma prior to his return to active duty in 1990.  
Therefore, the Board finds such evidence to indicate that the 
veteran's asthma clearly and unmistakably existed prior to 
service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's claimed asthma 
clearly and unmistakably preexisted service.  The Board must 
also determine whether the veteran's preexisting asthma was 
aggravated during service.  The Board notes that the veteran 
did have a January 1991 assessment of shortness of breath 
secondary to asthma.  However, after reviewing the veteran's 
records, to include the January 1991 chemical suit incident, 
the October 2001 VA examiner opined that the veteran 
experienced an exacerbation of asthma symptoms during 1990-
1991 secondary to exposure to burning oil and other 
environmental irritants; however, after returning from the 
Gulf War, and in the absence of environmental irritants, the 
veteran returned to his baseline.  Therefore, the Board finds 
that there is clear and unmistakable evidence establishing 
that the veteran's preexisting asthma did not permanently 
increase in severity during his second period of active 
service.  Therefore, the Board finds that the veteran's 
asthma was not aggravated by service.  38 U.S.C.A. 1153 (West 
2002); 38 C.F.R. 3.306 (2004).  

Based on the foregoing, the Board finds the veteran's asthma 
clearly and unmistakably existed prior to service and that it 
was not aggravated by service; thus, the presumption of 
soundness is therefore rebutted.  38 U.S.C.A. § 1111.  See 
also VAOPGCPREC 03-2003 (July 16, 2003).  The Board finds 
further, that a discussion of whether the presumption of 
aggravation has been rebutted in this case under the 
provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is 
unnecessary as the Board has found by clear and unmistakable 
evidence that the veteran's asthma was not aggravated by 
service in order to conclude that there was a preexisting 
disorder.  VA's General Counsel found that such a finding 
would necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b).  Id.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for asthma.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.

B.	Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

In this case, the veteran's August 1969 induction examination 
revealed right ear hearing within normal limits, but showed 
hearing loss in the left ear at a mild to moderate level.  As 
such hearing loss was noted on the veteran's induction 
examination, the Board finds that the presumption of 
soundness as to the veteran's hearing is rebutted and such 
hearing loss pre-existed his initial military service.  As 
the veteran's May 1971 separation examination revealed 15/15 
in both the left and right ears when tested with a whispered 
voice, there is no evidence that his hearing loss increased 
in severity during his initial period of service.  

The Board notes that the veteran's hearing loss increased 
during his National Guard service, as evidenced by audiograms 
done in 1985 and 1989.  The October 2001 VA examiner noted 
that somewhere between 1969 and 1985 the right ear acquired 
all of its hearing loss and the left ear was aggravated more 
so.  The examiner stated that some of the veteran's hearing 
loss during such time period could be due to National Guard 
service if the veteran was not wearing hearing protection 
while on the firing range or maybe due to some of the 
veteran's civilian work.  The Board notes that there is no 
evidence contained in the claims file indicating that the 
veteran was exposed to the firing range without ear 
protection during his National Guard service.  

Regarding the veteran's second period of active duty from 
November 1990 to March 1991, the presumption of soundness 
applies because there is no entrance physical examination.  
However, the Board finds that clear and unmistakable evidence 
establishes that the veteran had hearing loss prior to 
entering active service in 1990.  In this regard, as noted 
previously, audiograms in 1969 and 1985, pre-dating the 
veteran's reentry to active duty, reveal hearing loss.  As 
such, the presumption of soundness is rebutted for the 
veteran's active duty from November 1990 to March 1991.  
Additionally, to rebut the presumption of soundness, the 
Board must also determine whether the veteran's preexisting 
hearing loss was aggravated during service.  As noted on the 
March 1991 audiogram, the veteran's hearing had decreased 
bilaterally since the 1985 audiogram.  The veteran has a 
current diagnosis of normal sloping to a profound 
sensorineural hearing loss bilaterally, as demonstrated by an 
audiogram in October 2001.  The VA examiner stated that the 
veteran's hearing loss was a result of noise exposure and 
that noise-induced hearing loss did not have a nature 
progression unless one is continually exposed to noise.  
Moreover, the examiner opined that most of the veteran's 
hearing loss was due to his work outside of the military, but 
possibly a quarter of his hearing loss was a result of 
military service.  

Therefore, the Board finds that the veteran aggravated his 
pre-existing hearing loss during his second period of active 
duty military service and, as such, service connection is 
warranted for such disability.  38 U.S.C.A. 1153 (West 2002); 
38 C.F.R. 3.306 (2004).  

C.	Hypertension

As an initial matter, the Board notes that the veteran does 
not allege, nor does the record reflect, that the veteran is 
entitled to service connection for hypertension based on his 
first period of active duty or his active duty for training 
in the National Guard.  Specifically, the Board observes that 
the veteran's service medical records from his first period 
of active duty service are negative for hypertension and 
there is no evidence demonstrating that the veteran incurred 
or aggravated hypertension while serving on active duty for 
training with the National Guard. 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular-renal disease, to include hypertension, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Although the veteran has a current diagnosis of hypertension, 
he is not entitled to presumptive service connection because 
there is no evidence that his hypertension manifested to a 
degree of 10 percent within one year of his discharge from 
his first period of active duty military service.  
Specifically, the veteran was discharged from active duty in 
May 1971 and the earliest medical evidence of record 
indicating a diagnosis of hypertension was dated in 1987.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.

Although the veteran clearly has a current diagnosis of 
hypertension, the Board finds that the evidence in this case 
does not support the veteran's assertion that his current 
hypertension is related to his second period of active 
military service.  In this case, the presumption of soundness 
applies because there is no entrance physical examination.  
However, the Board finds that the veteran had hypertension 
prior to entering service in 1990.  In this regard, the Board 
notes that Dr. C.'s statement, dated in August 1987, reveals 
that the veteran was taking medication for hypertension at 
that time.  Additionally, a medical record dated in September 
1987, contained in the veteran's service medical records, 
shows that one year previously, the veteran was diagnosed 
with hypertension and was placed on medication.  An August 
1989 periodic National Guard examination reflects that the 
veteran had hypertension and was on medication.  In February 
1991, it was recorded that the veteran was on medication for 
hypertension.  Also, at his October 2001 VA examination, the 
veteran stated that his initial diagnosis and treatment for 
hypertension occurred in 1986.  Therefore, the Board finds 
such evidence to indicate that the veteran's hypertension 
clearly and unmistakably existed prior to service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's claimed hypertension 
clearly and unmistakably preexisted service.  The Board must 
also determine whether the veteran's preexisting hypertension 
was aggravated during service.  The Board notes that the 
veteran did have high blood pressure readings during this 
period of service, to include when he passed out wearing a 
chemical suit in January 1991, and was hospitalized with a 
diagnosis of hypertension.  However, the October 2001 VA 
examiner opined that there was not an increase in the 
severity of the veteran's hypertension beyond the natural 
progression of the disease process during 1990 and 1991.  
Therefore, the Board finds that there is clear and 
unmistakable evidence establishing that the veteran's 
preexisting hypertension did not permanently increase in 
severity during his second period of active service.  
Therefore, the Board finds that the veteran's hypertension 
was not aggravated by service.  38 U.S.C.A. 1153 (West 2002); 
38 C.F.R. 3.306 (2004).  

Based on the foregoing, the Board finds the veteran's 
hypertension clearly and unmistakably existed prior to 
service and that it was not aggravated by service; thus, the 
presumption of soundness is therefore rebutted.  38 U.S.C.A. 
§ 1111.  See also VAOPGCPREC 03-2003 (July 16, 2003).  The 
Board finds further, that a discussion of whether the 
presumption of aggravation has been rebutted in this case 
under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b) is unnecessary as the Board has found by clear and 
unmistakable evidence that the veteran's hypertension was not 
aggravated by service in order to conclude that there was a 
preexisting disorder.  VA's General Counsel found that such a 
finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(b).  Id.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hypertension.  As such, that doctrine 
is not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.

D.	Cardiovascular Disability

As an initial matter, the Board notes that the veteran does 
not allege, nor does the record reflect, that the veteran is 
entitled to service connection for a cardiovascular 
disability based on his first period of active duty or his 
active duty for training in the National Guard.  
Specifically, the Board observes that the veteran's service 
medical records from his first period of active duty service 
are negative for a cardiovascular disability and there is no 
evidence demonstrating that the veteran incurred or 
aggravated a cardiovascular disability while serving on 
active duty for training with the National Guard. 

In this case, the presumption of soundness applies because 
there is no entrance physical examination for the veteran's 
second period of active duty.  Moreover, there is no clear 
and unmistakable evidence of record rebutting the presumption 
of soundness.  As such, the Board finds that no 
cardiovascular disability preexisted the veteran's second 
period of active duty.  Therefore, the determination becomes 
whether the veteran incurred a cardiovascular disability as a 
result of his active military duty.   

The Board initially notes that the veteran does not have a 
current diagnosis of a cardiovascular disability.  In the 
absence of competent medical evidence of a present 
disability, there is no basis on which to establish service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Moreover, the record contains no competent medical opinion 
that a cardiovascular disability is related to a disease or 
injury during service, to include the veteran's January 1991 
incident, or otherwise had its onset during service.  Rather, 
the evidence of a nexus between active duty service and such 
claimed cardiovascular disability is limited to the veteran's 
own statements.  This is not competent evidence since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between a cardiovascular 
disability and service, the veteran is not entitled to 
service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a cardiovascular disability.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for asthma is denied.

Service connection for hearing loss is granted.

Service connection for hypertension is denied.

Service connection for a cardiovascular disability is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


